In an action to recover damages for personal injuries, the third-party defendant, New York City School Construction Authority, appeals, as limited by its brief, from so much of an order of the Supreme Court, Queens County (Schulman, J.), dated May 10, 2001, as, upon renewal, denied its motion pursuant to CPLR 3126 to dismiss the third-party complaint.
Ordered that the order is affirmed insofar as appealed from, with costs; and it is further,
Ordered that the third-party defendant shall complete discovery within 60 days of service upon it of a copy of this decision and order.
The Supreme Court providently exercised its discretion in *501denying the motion of the New York City School Construction Authority (hereinafter NYCSCA) to dismiss the third-party complaint (see, Villatoro v Talt, 269 AD2d 390; Annanquartey v Passeser, 260 AD2d 517; Guilford v Netter, 179 AD2d 801; Pescatore v American Export Lines, 131 AD2d 739). Since the NYCSCA was brought into this action after the completion of discovery in the main action and the filing of the note of issue, the NYCSCA shall complete discovery within 60 days of service upon it of a copy of this decision and order. Santucci, J.P., Goldstein, Luciano, Schmidt and Crane, JJ., concur.